COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Daniel Gonzalez Rodriguez v. The State of Texas

Appellate case number:    01-13-00778-CR

Trial court case number: 1380317

Trial court:              351st District Court of Harris County

        On March 26, 2014, Appellant filed his Second Motion for Extension of Time to File
Appellant’s Brief. The motion is GRANTED, in part. Appellant’s brief is due April 15, 2014,
and no further extensions will be considered. If a brief is not filed by April 15, 2014, this
appeal will be abated and remanded to the trial court for a hearing at which a determination will
be made as to whether Daniel Gonzales Rodriguez wishes to pursue his appeal, and whether or
not his appointed counsel, Kurt B. Wentz, has abandoned the appeal and should be allowed to
withdraw for appointment of new counsel. See Tex. R. App. P. 38.8(b)(2).
       It is so ORDERED.

Judge’s signature: __/s/_Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: March 27, 2014